DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 16, and 20 have been amended.  
	Claims 3- 4, 10, 14- 15, and 19 are cancelled.  
	Claims 1- 2, 5- 9, 11- 13, 16- 18, and 20- 23 are currently pending.  
	Claims 16- 17 are withdrawn.  
	Claims 1- 2, 5- 9, 11- 13, 18, and 20- 23 are currently under consideration.  

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on June 22, 2022 is being
considered by the examiner.

Status of Rejections
	The objection to the specification is withdrawn.  
	The rejection under 35 U.S.C. §112(a) is withdrawn.  
	Rejections (A) and (B) under 35 U.S.C. §102 are maintained.  
	The rejection under 35 U.S.C. §103 is maintained.  

Claim Rejections - 35 USC§ 102 (Maintained)
Claims 1- 2, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PERABO, US-2005/0106558-A1, Pub: May 19, 2005.
	Regarding Claims 1-2, 18, and 20, Perabo discloses a screening, insertion, and production method and teaches administration of AAV2 modified virions comprising RDGAVGV (instant SEQ ID NO: 3) for treatment of genetic defects. ([0164]; [0205]; [0212]; [0231]- [0234]; and [0168]- [0171]; claim 160).
	Thus, claims 1- 2, and 20 are anticipated by Perabo.

---Response to Arguments---
Regarding applicants’ argument that that Perabo does not teach or suggest infection of muscle cells by an AAV capsid comprising an RGD-motif. Notably, Perabo is entirely silent regarding treating a muscular disease and/or for muscle regeneration:  
	The facts stated in the argument are accurate. However, amended claim one does not require infection of muscle cells by a capsid comprising an RGD-motif. The present claim requires only that a subject be contacted by an AAV capsid bonded to a peptide comprising an amino acid sequence RGDAVAG (SEQ ID NO: 7/ instant SEQ ID NO: 3), which is anticipated by the disclosure of Perabo. (claims 94, 131 {[0214]- [0232], 135 {[0232]}, 150, 153, 156, and 160).  
	
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., infection of muscle cells) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the rejection of claims 1, 2, 18, and 20 is maintained.  
Claims 1- 2, 18, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MICHELFELDER, PLoS ONE, 4(4): e5122, Pub: Apr. 9, 2002, on IDS. 
	Regarding claims 1- 2, 18, and 20, Michelfelder discloses intravenous administration of AAV2 capsid vectors comprising the covalently inserted the amino acid sequence consisting of RGDLGLS (instant SEQ ID NO: 2) to a subject. (pg. 4, Col. 2, results section; pg. 5: Table 1; Col. 1).

---Response to Arguments---
Applicant's arguments filed Aug. 3, 2022 have been fully considered but they are not persuasive.  
Regarding applicants’ argument that that Michelfelder does not teach or suggest infection of muscle cells by an AAV capsid comprising an RGD-motif; that Michelfelder is entirely silent regarding treating a muscular disease and/or for muscle regeneration:  
	The facts stated in the argument are accurate. However, amended claim one does not require infection of muscle cells by a capsid comprising an RGD-motif. The present claim requires only that a subject be contacted by an AAV capsid bonded to a peptide comprising an amino acid sequence RGDAVAG (SEQ ID NO: 7/ instant SEQ ID NO: 3), which is anticipated by the disclosure of Michelfelder. (pg. 4, Col. 2, results section; pg. 5: Table 1; Col. 1).  
	 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., infection of muscle cells) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the rejection of claims 1- 2, 18, and 20 is maintained.  


Claim Rejections - 35 USC§ 103
	Claims 1- 2, 5- 9, 11-13, 18, and 20- 23 are rejected under 35 U.S.C. 103 as being unpatentable over PERABO, US-2005/0106558-A1, Pub: May 19, 2005, in view of RUOSLAHTI, Annu. Rev. Cell Dev. Biol.; 12: 697-715, Pub: 1996; BURKIN, Cell Tissue Res;296: 183-190, Pub: 1999; MICHELFELDER, PLoS ONE, 4(4): e5122, Pub: Apr. 9, 2002, on IDS; WANG, Expert. Opin. Drug Deliv.; 11(3): 345-364, Pub: 2014, on IDS; VARADI, Gene Therapy; 19: 800-809, Pub: Sep. 29, 2011, on IDS; YU, Gene Therapy; 16(8): 953-962, Pub: May 28, 2009, on IDS; KAY, US-2017/0159026-A1, Pub: Jun. 8, 2017; and HIROYUKI, US-20150126588-A1, Pub: May 7, 2015; and evidenced by OA APPENDIX: SEQ ID NO 14_pep__vs__AAV9_Genbank Acc. No_AAS99264.1_pep__align.txt.
	As applied to claims 1-2, 18, and 20; and incorporated hereinafter, Perabo discloses methods for screening RGD peptides and using the identified sequences to increase transduction into targeted and widely expressed integrin receptors based on the integrin specific binding motifs expressed by the resulting AAV capsid. (claims 94, 131- 133, 135, 150, 153, 156, and 160, [0205]; [0209]).  
	Perabo specifically discloses one resulting AAV2 modified capsid comprising (covalently) a bound sequence expressing the peptide consisting of the amino acids RGDAVGV (instant SEQ ID NO: 3) – inserted at amino acid position 587 of AAV2 (rAAV-M07A); and methods to administer the integrin specific capsids to subjects in need of treatment for genetic defects. ([0164]; [0205]; [0206]; [0208]; [0212]; [0231]- [0234]; [0168]- [0171]; claim 160).  
	Perabo discloses that the RGD motif – presented on the viral capsid – interacts with integrins to increase transduced M-07e cells to 50% cells transduced, as compared to WT (<5%). ([0208] Fig. 5(a)). Further, Perabo discloses that the tropism of rAAV-M07A, is not specific to cell type, but the presence or absence of integrin receptors that are widely expressed. ([0209]).  
	Perabo does not explicitly teach muscular dystrophy or insertion of the amino acid sequence consisting of RGDLGLS (SEQ ID NO: 2).
	Regarding claims 1- 2, 8- 9, 12-13, 18, and 20:
	Ruoslahti teaches that RGD (Arg-Gly-Asp) binds α7β1, and is the smallest active unit known to bind integrins broadly. (pg. 699, Table 1; pg. 698, final par., 1st line).  
	Burkin discloses that immunofluorescence and Western blots demonstrated an increase in α7β1 protein in patients with Duchenne muscular dystrophy compared to normal skeletal muscle. (pg. 188, Col.2, last par.).  
	Burkin also teaches that functions of α7β1 include the migration and proliferation of developing myoblasts, the formation and integrity of neuromuscular and myotendinous junctions, and the “gluing” together of muscle fibers that is essential to the generation of contractile force. Burkin teaches that the α7β1 integrin is causally related to several muscle diseases; including enhanced expression of α7β1-mediated linkage of the extracellular matrix is seen in Duchenne muscular dystrophy to compensate for the absence of the dystrophin-mediated linkage. (Abstract).  
	Michelfelder discloses that administration of AAV2 capsid vectors modified to include the amino acid sequence consisting of RGDLGLS (instant SEQ ID NO: 2), results in a significant increase in capsid transduction (17.8-fold increase over wild type) in an animal model. (pg. 5, Table 1; pg. 6, Figure 2).  
	Therefore, it would have been obvious to combine Perabo’s methods of screening and administration of cell specific AAVs comprising peptide presenting capsids to cells known to upregulate expression of a specific integrin receptor (α7β1), as taught by Burkin to identify a virion capable of targeting muscle cells specific to Duchenne muscular dystrophy (DMD). Further, one having ordinary skill applying the teaching of Perabo’s would have been motivated to use rAAV-M07A (comprising an amino acid consisting of instant SEQ ID NO: 3 – inserted at amino acid 587 of an AAV2 capsid – as a binding peptide) as a starting point, due to the teaching of broad transduction over a variety of cell types.  	As such, it would have been obvious to substitute one RGDXXXX peptide (e.g., instant SEQ ID NO: 3) – as taught by Perabo – with another RGD species known to increase transduction of AAV2 virions (known to be effective for local gene transfer in targeted delivery to skeletal muscle, as evidenced by Wang pg. 4 §2.1, par. 2, lines 2- 3), as (at least) a starting point in the library development and methods of Perabo. Specifically, RGDLGLS (instant SEQ ID NO: 2), as disclosed by Michelfelder; due to the remarkable increase in transduction efficiency in vivo.  
	The artisan practicing this modification at the time of filing, would have done so with a high expectation of successfully using the resulting AAV variants to transduce virions into targeted cells (e.g., α7β1 expressing muscle cells in the case of DMD) and/ or widely expressed integrin presenting cells specific to the RGD sequence (as disclosed by Ruoslahti).  Such a modification would have produced a method of administering AAV capsid polypeptide bound to an amino acid sequence consisting of instant SEQ ID NO: 2, 3, or some other variant even more specific at amino acid position 587 of AAV2 specific for the targeting and infection of cells upregulated in comparison to normal (striated) skeletal muscle by DMD. 
	The disclosure of Perabo, in view of the above prior art does not disclose the use of AAV9, insertion of peptide sequences at positions 588 and/ or 589 of AAV9, P504A and/or G505A, or contacting a subject with a host cell.
	Regarding claims 5- 9, and 21- 23: 
	Wang discloses local and systemic administration of AAV 1-9. for muscular dystrophy. (Table 2). Wang teaches that AAV2 is commonly used in directly targeting skeletal muscle for local gene transfer. (pg. 4 §2.1, par. 2, lines 2- 3). Wang teaches that AAV9 holds potential to treat muscular dystrophy because both skeletal muscle and cardiac muscle require correction for maximal therapeutic benefit. (pg. 349, Col. 1). In addition, Wang teaches that AAV9 achieves widespread gene transfer after intramuscular injection due to its ability to permeate epithelial cells and enter the bloodstream. (pg. 346, Col. 2, 2nd full par.).
	Therefore, one of ordinary skill would have been motivated to substitute one AAV capsid polypeptide (AAV2, as disclosed by Perabo) with another (AAV9, as taught by Wang) with a reasonable expectation of successfully achieving the widespread skeletal and cardiac muscle distribution necessary for treating muscular dystrophy by increasing endothelial permeability and transduction.
	Varadi discloses that heptapeptides displayed at amino-acid residue A589 modulate the transduction efficiency of AAV9 vectors in human endothelial cells. (pg. 800, Col. 2, final par.). Specifically, RGDLRVS (consistent with RGDXXXX {instant SEQ ID NO: 1}) was the most prominent sequence derived from the method and demonstrated increased transduction efficiencies. (pg. 802, Col. 1, 1st par.; Col. 1, par. spanning Col.1 and Col. 2; and Figure 2). Varadi also discloses that amino acid position 588 of AAV2 corresponds with amino acid position 589 of AAV9, in the context of heptapeptide insertion for increasing transduction of the resulting virion. (pg. 801: Figure 1; Col. 1; pg. 804, Col.2, Discussion section).  
	Thus, one of ordinary skill would be aware of the relationship of AAV2 to AAV9 and possess the skill and motivation to insert RGD heptapeptides known to target upregulated integrins and increase transduction (e.g., instant SEQ ID NOs: 2 or 3) sequences in the corresponding position of either species (known to transduce striated muscle cells) of their choosing with a high expectation of successfully increasing transduction into muscle cells at the time of filing.  
	Yu discloses insertion of the amino acid sequence comprising a heptapeptide, ASSLNIA (MPT), at amino acid positions 587 and 588 of AAV2; as well as, administration of luciferase vectors packaged in unmodified AAV2, AAV2587MTP, and AAV2588MTP to a subject (pg.597, Col. 1, par. 2). Yu discloses that AAV2587MTP increased transduction in skeletal muscle – including a significant increase in diaphragmatic muscle transduction - and cardiac muscle to a greater degree (24.3 v. 1.82-fold increase) than AAV2588MTP. In addition, AAV2587MTP demonstrated decreased cellular transduction in the liver than wild type AAV2. (pg. 958, Figure 5; pg.957, Col. 2).  
	In light of Varadi, one of ordinary skill would understand the correspondences between amino acids 587 and 588 of AAV2 and amino acids 588 and 589 of AAV9. Further, one would be motivated to insert a heptapeptide specific for targeting increased integrins presented by muscle cells – particularly skeletal muscle, cardiac muscle, and diaphragmatic muscle – at position 588 and/ or 589 of AAV9 with a high expectation of successfully increasing target cell transduction and decreasing liver cell transduction at the time of filing. 
	Thus, one having ordinary skill in the art would have been motivated to improve the local gene transfer through muscle targeting of the prior art [e.g., administering an AAV2 capsid polypeptide comprising the amino acid sequences consisting of instant SEQ ID NOs: 2 or 3 at amino acid position 587 of AAV2] with the teachings and suggestions of Wang, Varadi, and Yu; to increase systemic gene delivery of the virion of the prior art.  
	Specifically, one would have been motivation to substitute one virion comprising an AAV capsid polypeptide presenting a binding peptide consisting of an RGD variant (e.g., rAAV-M07A comprising instant SEQ ID NO: 3 or instant SEQ ID NO: 2 at position 587 of AAV2) with another (e.g., RDGLGLS or instant SEQ ID NOs: 2 or 3 inserted at position 588 of AAV9) with a high expectation of successfully: (i) achieving the widespread skeletal and cardiac muscle distribution necessary for treating muscular dystrophy by increasing endothelial permeability and transduction (Wang); and (ii) increasing target transduction while decreasing liver transduction (Varadi and Yu) when contacting a subject by administration at the time of filing.
	Regarding claims 6, 22, and 23 Hiroyuki discloses administration of AAV9 with a double alanine mutation to a subject. ([0038]; Figure 21). Specifically, P504A and G505A double mutation demonstrated near wild type AAV9 transduction in heart muscle, while reducing liver uptake. ([0008]; [0094]; [0038]; [0040], Figure 23; [0131], Table 4). 
	Thus, it would have been obvious, at the time of filing, for one having ordinary skill in the art to apply the double mutation of AAV9 – consisting of P504A and P505A (Hiroyuki) – with the teachings of Perabo – as modified above – with a high expectation of successfully decreasing the transduction of the AAV capsid polypeptide into Liver cells, while maintaining effective transduction into target cells. (Hiroyuki).
	Regarding claims 11-13, Kay discloses administration of AAV 1-9 variant capsid polypeptides modified – to include insertion and substitution of at least one amino acid - to increase transduction and tropism in human skeletal muscle tissue or cells – maintaining at least 85% sequence homology to the non-variant parent – for treatment of Muscular Dystrophy. ([0113]; [0126]; [0132]- [0133]; [0141]- [0142]; [0184]- [0185]; [0195]; [0257]- [0258]; and [0284]). In addition, Kay specifically discloses SEQ ID NOs: 1-6 and 8 – all containing the amino acid sequence RGNREAA – resulting in increases in functional transductions from 25-1,390- fold to their highest marker, rAAV8. ([0276]). Kay also teaches administration routes known to one of ordinary skill including: direct administration, delivery in a pharmaceutical composition, and delivery in a host cell. ([0203]; [0218]- [0226]). 
	Therefore, all of the variant capsid polypeptides described in the claims (an AAV with heptapeptide insertion with or without two additional substitutions) would be obvious variants of Kay because the combination results in a 94.8% query match with 98.3% local similarity to non-variant parent, AAV9. (As evidenced by SEQ ID NO 14_pep__vs__AAV9_Genbank Acc. No_AAS99264.1_pep__align.txt). It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  In addition, one having ordinary skill in the art would be motivated to apply the various administration routes described by Kay to the variants of Perabo with a high expectation of successfully treating muscular dystrophy by contacting the subject via direct administration, administration of a pharmaceutical composition, or by administration of a host cell comprising an AAV capsid polypeptide at the time of filing.	
	Thus, claims 1-2, 5- 9, 11-13, 18, and 20-23 are rendered obvious.

---Response to Arguments---
Applicant's arguments filed Aug. 3, 2022 have been fully considered but they are not persuasive.  
	Applicant's arguments filed Aug. 3, 2022 have been fully considered but they are not persuasive.  
	Regarding applicants’ arguments that muscle infection by the AAV constructs of Perabo, as modified by the art (See above rejection) would not be obvious to one of ordinary skill, Wang’s teaching that striated muscle transduction was commonplace by recombinant AAV2 at the time of filing. Further, the teaching of increased integrin receptors in Duchenne combined with the noted increase in cellular transduction of both instant SEQ ID NO: 2 (elected species – taught by Michelfelder) and instant SEQ ID NO: 3 (specifically taught in Perabo to increase transduction in integrin presenting cells) indicate that muscle transduction (infection) by the rAAV2 virions taught by Perabo and rendered obvious over Michelfelder and Wang would have been obvious to the artisan practicing the teachings at the time of filing.  
	Regarding applicants’ argument that the increased transduction of muscle cells and decreased transduction in liver cells demonstrated by the instant claims would not have been obvious to one having ordinary skill, Hiroyuki indicates that the double alanine mutations of AAV9 would cause the artisan to expect an increase in transduction of muscle and decreased liver transduction by the modified virions of Perabo (described in detail above).  
	This modification taught by Hiroyuki and recited in instant claims 6 and 22 combined with the teachings and suggestions of the prior art [e.g., known muscle transduction in skeletal muscle (Wang); increased transduction of integrin presenting cells (instant SEQ ID NO: 3 {Perabo}; and instant SEQ ID NO: 2 {Michelfelder}); increased integrin presenting cells in DMD (Burkin); and increased systemic and muscular delivery by substitution of AAV9 for AAV2] would cause one having ordinary skill to expect both an increased transduction in skeletal muscle (diaphragm/ quadriceps) and decrease in liver transduction.  
	Thus, the rejection of claims 1- 2, 5- 9, 11- 13, 18, and 20- 23 is maintained.

Conclusion
Summary: Claims 1- 2, 5- 9, 11- 13, 18, and 20- 23 are rejected. No claims are allowable.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658